Citation Nr: 1526303	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-27 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1980.   

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Since the last adjudication of the claim in September 2014, the Veteran and his representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Degenerative disk disease of the lumbar spine is primarily manifested by complaints of pain.  The functional equivalent of limitation of forward flexion of the thoracolumbar spine is greater than 60 degrees, and the functional equivalent of the combined range of motion is greater than 200 degrees.  Ankylosis and incapacitating episodes have not been demonstrated.

2. Left lower extremity sciatic nerve radiculopathy has been manifested by intermittent neuropathy of the left leg that is no more than mild.    






CONCLUSIONS OF LAW

1. Degenerative disc disease of the lumbar spine is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014).

2. Left lower extremity radiculopathy is present since April 14, 2010 and is 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2008.  The claim was last adjudicated in September 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, private treatment records, and lay statements have been associated with the record.  In March 2008 and December 2012, VA provided the Veteran with VA examinations to evaluate the severity of the Veteran's degenerative disc disease.  The examinations provided findings necessary for rating lumbar spine disabilities and are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, there is one uniform stage of ratings during the appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals of Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he is entitled to a higher evaluation for his service-connected degenerative disc disease disability of the lumbar spine because his condition has gotten worse.  The Veteran contends that he cannot walk more than a short distance without sitting and resting.  He asserts that he has flare-ups for which he has not always seen a doctor.  He asserts that he has had numerous incapacitating episodes where he could not stand after sitting, and claims there is tremendous pain and instability in the spine when these occur.  He contends his doctor told him to exercise, rather than lay in bed, and that, therefore, bed rest does not make sense in his situation.  He also claims that he is unable to bend more than 60 degrees and most days he cannot bend 30 degrees.  See June 2010 VA Form 9.

In November 1980, the Veteran was granted service connection for low back pain with lumbarization of the first sacral segment with lumbar lordosis and assigned an evaluation of 10 percent under Diagnostic Code 5299-5295.  In April 2008, the diagnosis was changed to degenerative disc disease of the lumbar spine and the diagnostic code was changed to DC 5242.  

The General Rating Formula for Diseases and Injuries of the Spine is applicable to DC 5242.  Under the General Rating Formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note (5) to the General Rating Formula defines unfavorable ankylosis as including fixation of the spine or a portion thereof in flexion or extension, while fixation in a neutral position represents favorable ankylosis. 

In addition, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate Diagnostic Code.  

Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).

In this case, a November 2007 MRI report shows multilevel spondylosis and prominent facet hypertrophy at L4-5 with potential for root effects at both L2-3 to the left and bilaterally at L4-5.  During the March 2008 VA examination, the Veteran reported current symptoms of constant low back pain with intermittent tightness and radiation of pain to the left hip and thigh rated at 4 out of 7.  The Veteran also reported flare ups 1 to 2 times a month lasting two to three days at a time.  The Veteran denied prescribed bedrest or incapacitation in the prior 12 months.  The Veteran reported the onset of radiating left hip pain in the mid-1990s, which has been intermittent with flare-ups occurring 1 to 2 times a month lasting two to three days at a time rated 7 out of 10.  The Veteran denied weakness, fatigue or associated functional loss.

The examiner reported the Veteran did not use orthotics, prosthetics, or ambulatory devices.  Examination revealed strength testing to gravity and resistance was within normal limits for age and bilaterally equal.  Heel, toe, heel-to-toe walk was without difficulty.  Neck and spine was without deformity, tenderness, or spasms.  There was no apparent congenital scoliosis, lordosis, kyphosis or flattening and no sacroiliac tenderness.  There was no atrophy or hypertrophy.  There were subjective sensory impairments to the left thigh following the sciatic nerve distribution described as neuralgia.  Sensory testing was symmetrical and equal in all areas to pinprick, dull, and light touch.  Vibratory sense was intact in all areas.  Deep tendon reflexes were symmetric and equal bilaterally.  Straight leg raise was negative bilaterally.  There were no objective findings of radiculopathy or polyneuropathy.  Index finger to nose testing was normal.

Range of motion testing showed forward flexion to 90 degrees; extension to 30 degrees; left and right lateral flexion to 30 degrees; and left and right lateral rotation to 40 degrees.  On repetitive active range of motion after three repetitions, there was no pain on motion, spasms, weakness, tenderness, redness warmth edema or deformity of the thoracolumbar spine.  There was no discomfort or difficulty with the range of motion testing nor tenderness or palpable deformities or instability except as noted.  The examiner noted that DeLuca additional limitation of function due to flare-ups could not be determined without resorting to mere speculation.

March 2010 private treatment records from C. R. G., D.O. show that the Veteran sought treatment for low back pain and left lower extremity radiculopathy.  The Veteran denied persistent paresthesias or paralysis, episodes of incontinence, and giving way.  The Veteran's gait was normal.  There was full active range of motion about the lumbar spine; no paraspinal tenderness on palpation; and no pain with palpation or range of motion.  Range of motion tests revealed forward flexion to where the Veteran touched the floor, excursion was +20.  Side bending and rotation were normal.  Muscle strength testing was equal in the lower extremities 5/5, hip and knee flexors/extensors, hip abductors, dorsiflexors and plantarflexors of the feet, tibialis anterior and extensor hallucis longus along with peroneals.  Muscle strength was 5/5 to inversion and eversion of the foot.  Deep tendon reflexes were 2/4 and equal for the patellar and Achilles.  No ankle clonus was appreciated and the Babinski test was negative bilaterally.

Private treatment records from Dr. K.M.Z. show the Veteran initially presenting in April 2010 complaining of low back pain and left leg pain.  The examiner noted no history of bowel or bladder problems and ambulation was with assistance.  Deep tendon reflexes in the legs were 2+ and equal at the knees and ankles.  Sensation to fine touch was intact throughout the lower extremities.  Examination of the back revealed no muscle spasm.  There was pain to palpation at the L4/5 posterior spinous process, the right paravertebral and the right sacral notch.  There was increased pain with hyperextension to the middle and lower back.  Straight leg raise testing was negative bilaterally.  The hips flexed normally and there was 90 degrees of rotation with no pain on forced internal or external rotation of the hips bilaterally.  Strength was 5+/5+ throughout the muscle groups of the lower extremities (hip knee, and ankle flexors and extensors) including inversion and eversion.  The examiner's impression was bilateral lower lumbar facet arthropathy bilateral L4/5 foraminal stenosis, left L2/3 disc bulge, and left axial versus radicular pain (probable axial).  The Veteran was treated with spinal facet injections.

In December 2010 records from Dr. K.M.Z., the Veteran complained of constant low back pain and left leg pain to the calf with prolonged standing or walking.  Dr. K.M.Z. noted no neurologic changes.  Strength tests of the lower extremities were normal for all muscle groups tested.  Straight leg raise testing was positive in the left to post thigh at 90 degrees.  In January 2011, post an injection treatment, the Veteran reported being still achy across the low back.  Strength testing of the lower extremities yielded 5+/5+ with all muscle groups tested except heel/toe/deep knee bends.  In June 2011, the Veteran reported doing better post a May 2011 injection, and having an occasional ache in the medial calf and down to the ankle.  Straight leg raise testing was positive on the left to the medial calf.  In March 2012, the examiner noted no neurologic changes.  Strength testing of the lower extremities showed 5+/5+ with all muscle groups tested except "dle test 9."  Straight leg raise tests were negative bilaterally.  In the April 2012 progress note from Dr. K.M.Z., the Veteran denied left leg pain.  The examination revealed the neurologic changes of toe numbness bilaterally.  Lower extremity strength testing resulted in 5+/5+ with all muscle groups tested except heel toe/deep, knee bends.  The assessment was lumbar facet arthropathy, foraminal stenosis with possible L5 pars defect.

The December 2012 VA thoracolumbar spine examination listed a diagnosis of degenerative disk disease of the lumbar spine with no radiculopathy.  There was residual limitation of motion and no functional limitation.  The Veteran reported his condition as progressively worse, with episodes occurring more frequently and closer together with increased pain.  The Veteran reported symptoms of intermittent lower back pain with radiation pain down the left leg following the sciatic root to the foot.  The Veteran reported flare-ups weekly lasting 3 days.  Assistive devices were not needed. 

Range of motion testing revealed forward flexion at 70 degrees with evidence of painful motion at 60 degrees.  Extension was 20 degrees with no objective evidence of painful motion.  Left and right lateral flexion was 30 degrees with no objective evidence of painful motion.  Left and right lateral rotation was 30 degrees with no objective evidence of painful motion.  Although the examiner checked the box indicating "unable to perform repetitive use testing," responses to the repetitive use testing questions indicate the testing was performed.  Post-repetitive use test results showed forward flexion of 70 degrees; extension of 20 degrees; right lateral flexion 30 degrees left lateral flexion 30 degrees right lateral rotation 30 degrees left lateral rotation 30 degrees.  After repetitive use testing, there was no additional limitation in range of motion, although there was less movement than normal and pain on movement.  No guarding or muscle spasms were present.

Muscle strength testing of hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all normal (5/5).  No muscle atrophy was present.  Knee and ankle deep tendon reflexes were all normal (2+).  Sensation to light touch of the thigh, knee, lower leg, ankle, foot/toes was normal.  There was a negative straight leg raise.  The examiner found no radicular pain and there were no other signs or symptoms of radiculopathy.  There were no other neurologic abnormalities related to a lower back condition.  The examiner found the Veteran to have intervertebral disc syndrome (IVDS) of the thoracolumbar spine with no incapacitating episodes over the past twelve months.  

July 2014 private treatment records from Dr. K.M.Z. show the Veteran complained of low back pain and left leg pain, and that he gets tingling in middle toes at times and occasional numbness down the left leg.  On examination, there was normal strength, bulk and tone in the muscles of the lower extremities.  Straight leg raise testing was negative bilaterally except tight in the left thigh.  Pain was noted to palpation of the low back mostly on the left with some muscle tightness.  The assessment was lumbar facet arthropathy, foraminal stenosis and left L5 possible pars defect/osteoarthritis, lumbago, spondylolysis, foraminal encroachment (compression) of lumbar nerve root.  Spinal facet injections were prescribed.

A December 2014 letter from Dr. K.M.Z. notes the Veteran has been treated for lumbar facet arthropathy, foraminal stenosis, and left L5 possible pars defects with some instability 2-3mm, and L5/S1 radiculopathy.

After a review of the evidence of record, the Board finds that an increased rating for the Veteran's lumbar spine disability is not warranted, however, a separate evaluation for left sciatic nerve radiculopathy is warranted beginning April 14, 2010, the date private treatment records indicate possible radicular pain.  

In order to warrant an evaluation higher than 10 percent, symptoms must more closely approximate the functional equivalent of forward flexion of the thoracolumbar spine limited to 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or ankylosis of the entire thoracolumbar spine, favorable or unfavorable, or unfavorable ankylosis of the entire spine, or equivalent functional impairment.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Prior to December 2012, range of motion testing by the VA medical examiner and private treatment providers generally reveal the Veteran's range of motion to be normal for forward flexion, extension, left and right lateral flexion and left and right lateral rotation.  In December 2012, the VA examination shows there was limitation of forward flexion.  It was limited to 70 degrees with objective evidence of painful motion at 60 degrees.  Although the Veteran experienced pain on motion at 60 degrees, the current 10 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  In order to warrant a higher evaluation, symptoms must more close approximate the functional equivalent of forward flexion limited to 60 degrees or less.  Here, the Veteran's forward flexion is 70 degrees, despite the pain beginning at 60 degrees.  He experienced no post-repetitive-use test loss of forward flexion or range of motion, weakened movement, and instability.  Thus, such factors did not functionally limit forward flexion to 60 degrees or less.  Other medical evidence fails to establish that forward flexion is functionally limited to 60 degrees or less, as well, so the preponderance of the medical evidence demonstrates the forward flexion is not functionally limited to 60 degrees or less.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.59, 4.71a, DC 5242.  

Regarding lay evidence, in his June 2010 VA Form 9, the Veteran claims that he is unable to bend more than 60 degrees and most days he cannot bend 30 degrees.  The Board finds the Veteran's statement in this regard to be of significantly less probative weight than the objective testing performed by the VA and private medical professionals as the professionals have greater training, knowledge, experience, and expertise than the Veteran in performing range of motion testing.  Furthermore, it is unclear how the Veteran performed the claimed measurements.  Moreover, the Veteran's statements raise the prospect of self-interest as they were made in the context of a claim for compensation.  Thus, the preponderance of all the evidence is against a higher evaluation.

Additionally, neither the medical nor lay evidence shows ankylosis of the spine, either favorable or unfavorable.  Although an April 2010 private examination report notes that ambulation was "with assistance," the results of the examination are contradictory to this statement.  Moreover, the statement contradicts other medical reports, such as the March 2008 and December 2012 VA examinations.  Thus, the Board assigns is negligible probative weight.

The record raises the possible application of Diagnostic Code 5243 for IVDS.  IVDS, if present, may also be rated based on incapacitating episodes, instead of under the general formula, if a higher rating will result.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  When rated based on incapacitating episodes, different ratings are assigned based on the number and duration of incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In the December 2012 VA examination report, the examiner indicated the Veteran had IVDS of the thoracolumbar spine with no incapacitating episodes over the past twelve months.  The record does not contain evidence that the treating provider prescribed bed rest for these symptoms during the period.  The Veteran argues that bed rest is not the appropriate prescription for his incapacitating episodes.  Because the Veteran's report of incapacitating episodes does not meet the definition of incapacitating episodes for VA compensation purposes, Diagnostic Code 5243 is not for application. 

In light of the foregoing, the Board concludes that an evaluation in excess of 10 percent during the appeal period under Diagnostic Code 5242 is not warranted.  The preponderance of the evidence is against a higher evaluation under the Rating Schedule.

The record also raises the possibility of a separate evaluation for left lower extremity radiculopathy of the sciatic nerve.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  Diagnostic Code 8720 applies to neuralgia of the sciatic nerve. 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

Here, the Veteran contends he has had radiating left hip pain since the mid-1990's and he generally complained of left leg pain throughout the appeal period.  In the March 2008 VA examination, sensory testing was symmetrical and equal to pinprick, and dull and light touch.  The examiner found no objective evidence of radiculopathy or polyneuropathy.  In March 2010, the Veteran sought treatment for low back pain and left lower extremity radiculopathy.  He denied persistent paresthesias or paralysis at that time.  The examiner's impression was thoracolumbar spondylosis.  A March 2010 MRI showed moderate bilateral foraminal encroachment at L4/5.

In April 2010 private treatment records, straight leg raise testing was negative.  The examiner's impression was bilateral lower lumbar facet arthropathy bilateral L4/5 foraminal stenosis, left L2/3 disc bulge, and left axial vs. radicular pain (probable axial).

December 2010 private treatment records show a positive straight leg raise test in the left to post thigh at 90 degrees.  June 2011 private treatment records again showed a positive straight leg raise test on the left to the medial calf, although the examiner noted no neurologic changes.  In April 2012, the private records note neurologic changes of toe numbness.  

In the December 2012 VA examination, sensation to light touch was normal and straight leg raise was negative.  The examiner assessed the Veteran's report of left leg symptoms as radiation pain following the sciatic root to the foot.  The examiner found no radicular pain and no other signs or symptoms of radiculopathy.  

July 2014 private treatment records from Dr. K.M.Z. show a complaint of pain down the left buttocks/left leg and occasional numbness down the left leg.  Straight leg raises were negative bilaterally except tight in the left thigh.  The examiner made an assessment of, in pertinent part, foraminal stenosis, and foraminal encroachment of the lumbar root.  A letter from Dr. K.MZ. indicates that he has treated the Veteran for L5/S1 radiculopathy since April 2010. 

On this record, the Board finds that a separate evaluation for radiculopathy is warranted.  The Board notes that there are inconsistent reports as to the presence of radiculopathy from the medical records, however, the Board finds the preponderance of the evidence is in favor of radiculopathy.  The December 2010 and June 2011 private treatment records indicate there were positive straight leg raise tests.  The March 2010 MRI indicates moderate foraminal encroachment.   The Veteran's consistent reports to treating providers of left lower extremity pain are particularly credible.  An April 2012 private examination revealed neurologic changes.  Finally, a treating provider stated in the December 2014 letter that the Veteran had been treated for radiculopathy since April 2010.  Thus, when reconciling the various reports into a consistent picture, see 38 C.F.R. § 4.2(2014), and, giving the benefit of the doubt to the Veteran, the Board finds that left lower extremity radiculopathy was present since April 2010.  

Prior to April 2010, the Board finds the preponderance of the evidence is against a finding of radiculopathy.  Although the Veteran reported left leg pain during treatment, the treatment reports and VA examination reports outweigh the Veteran's lay statements.  During this period, when reconciling the various reports, the consistent picture is that radiculopathy was not present.

As to the evaluation itself, the Board finds that the symptoms most closely approximate a 10 percent evaluation.  The Veteran generally has reported left leg pain.  There is no indication that the pain is more than mild.  The Veteran has also reported the pain to be occasional.  See June 2011 private progress note.  On occasion, the radicular pain is not present.  See April 2012 private progress note.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.120.  Because, here, the involvement is wholly sensory and the disability picture shows achy, occasional pain, a 20 percent evaluation for moderate neuropathy is not warranted.

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2014).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as back pain, left lower extremity pain, and functional limitations.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that the evidence of record warrants a rating no higher than 10 percent under DC 5242, however, the evidence warrants a separate evaluation for left lower extremity radiculopathy at 10 percent disabling under DC 5242 beginning April 14, 2010.  The preponderance of the evidence is against assignment of a higher disability evaluation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of 10 percent for degenerative disk disease of the lumbar spine is denied.

A separate evaluation of 10 percent for left lower extremity radiculopathy beginning April 14, 2010 is granted.


____________________________________________
H. N. SCHWARTZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


